Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 05/29/2020.
Claims 1-20 are pending and rejected; claims 1, 9 and 17 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. US. Pub. No.: 11042649 B1 (hereinafter John) in view of Publicover et al. US Pub. No.: 2015/0326570 A1 (hereinafter Publicover) .

John teaches:
1. A system for dynamically masking items containing sensitive information on a display screen of a user device, comprising: 
a processor configured to: 
receive one or more images of one or more viewers in front of the display screen from a camera of the user device (see John Fig. 7, a user computing device may capture via one or more cameras directly or indirectly associated with the user computing device, a real-time facial image) ; 
determine a distance of each viewer among the one or more viewers from the display screen (see John Col. 2 Lines 40-45, depending on a distance between the GUI and authenticated user); 
identify each viewer among the one or more viewers facing the display screen using a facial recognition algorithm, wherein each viewer has an authority level to view certain information (see John Col. 1 Lines 63-65, the computing device may utilize facial recognition or head movement detection techniques to authenticate the user looking at the screen) ; 
for each item containing sensitive information on the display screen: 
determine a sensitivity level of the item containing sensitive information, based on item information stored in a memory (see John, Col. 11, lines 1-5, determine whether users 110 are authorized to access sensitive data, determine whether the user 110… is authorized to access sensitive data, among other possible functions); 
based at least in part upon a size of the display screen and a size of the item containing sensitive information, determine a dynamic proximity threshold for the item containing sensitive information, wherein the dynamic proximity threshold for the item is a distance from the display screen from which the item is identifiable (see John Col. 49 Lines 28-34, upon identifying that the user has moved within the pre-defined threshold range, may generate and execute software programs to again authenticate the user, unlock the screen, unscramble the screen, unscramble the content on the screen such that content is readable from a human, and/or display sensitive data displayed on the screen); 
and 
dynamically mask the item containing sensitive information if at least one viewer is at a distance that is within the dynamic proximity threshold and is not authorized to view the item containing sensitive information (see John Col. 23 Lines 26-31, The processors of the user computing device 302 may then use currently captured sensor data, to scramble or unscramble screen and/or content on the screen of the user computing device 302 when the user 308 is detected within an operation range of the sensor of the user computing device 302); and 
a memory operably coupled to the processor and configured to store the sensitivity level of each item containing sensitive information, the authority levels of the one or more viewers, and the dynamic proximity threshold of each item containing sensitive information (see John Col. 23 Lines 26-31, The processors of the user computing device 302 may then use currently captured sensor data, to scramble or unscramble screen and/or content on the screen of the user computing device 302 when the user 308 is detected within an operation range of the sensor of the user computing device 302);
John does not explicitly disclose but the related art Publicover teaches:
determine whether each of the viewers is authorized to view the item containing sensitive information, based on the authority level of each viewer (see Publicover ¶¶75 87 209-211,  the systems and methods can be adapted to a broad range of security levels including those in which there is need for extreme security)
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify systems and methods for secure display of data on computing device disclosed by John to include the systems and methods for discerning eye signals and continuous biometric identification as thought by Publicover, in order to apply adaptive authorization based on the sensitivity of data/information. a person with ordinary skill in the art would have been motivated to apply the adaptive sensitivity authorization level in order to enhance security and usability.

As to claim 2, the combination of John and Publicover teaches the system of claim 1, wherein: the item comprises a text, an image or a video; and the sensitive information associated with the item is account information, personal information, or software code (see John Col. 29 Lines 1-3, hide sensitive data displayed on the screen (and only display insensitive data)) .

As to claim 3, the combination of John and Publicover the system of claim 1, wherein the item containing sensitive information is an image or a video, the dynamic proximity threshold of the item is determined further based on a resolution of the item (see John Col. 29 Lines 1-3, hide sensitive data displayed on the screen (and only display insensitive data); Col. 43, Lines 11-14, whether a screen of the user computing device is within viewable range of the second user may also depend on the distance between the second user eyes and the screen)

As to claim 4, the combination of John and Publicover the system of claim 1, wherein the processor identifies each viewer by: searching for each viewer's image in viewers' profile database in the memory; and for each viewer, matching a viewer's image to one of the viewer's profile, wherein the viewers' profile database includes information of one or more viewers' authority level to view the item containing sensitive information (see John Col. 44 Lines 44-47, biometric pulse signature generated for each known user is unique for each known user, and may be used to uniquely identify and authenticate a known user).

As to claim 5, the combination of John and Publicover the system of claim 1, wherein if a viewer is not authorized to view the item containing sensitive information, the processor is further configured to change the viewer's authority level such that the viewer is authorized to view the item containing sensitive information (see Publicover ¶209, the systems and methods can be adapted to a broad range of security levels including those in which there is need for extreme security).

As to claim 6, the combination of John and Publicover the system of claim 1, wherein the processor is further configured to unmask the item containing sensitive information for a viewer who is not authorized to view the item and is at a distance within the dynamic proximity threshold of the item, when the viewer moves away from the display screen to a distance from the display screen that is more than the dynamic proximity threshold of the item (see John, Col. 16 Lines 40-44, the system server 104 may scramble and other unscrambled display of data when the sensitive object (such as the user 308) is detected to be located away from the screen based on the processed and analyzed sensor data).

As to claim 7, the combination of John and Publicover the system of claim 1, wherein the masking of the item containing sensitive information comprises one or both of blocking at least a portion of the item with a filled shape and reducing the size of the item such that the item not be identifiable to viewers who are not authorized to view the item (see John, Col. 28 Line 67 – Col. 29 Line 3, scramble the content on the screen such that content is not readable by a human, and/or hide sensitive data displayed on the screen (and only display insensitive data)).

As to claim 8, the combination of John and Publicover the system of claim 1, wherein: the items comprise a first item associated with a first sensitivity level and a second item associated with a second sensitivity level that is lower than the first sensitivity level (see Publicover ¶209, the systems and methods can be adapted to a broad range of security levels including those in which there is need for extreme security); 
the processor is further configured to determine a first dynamic proximity threshold for the first item based at least upon the first sensitivity level and a second dynamic proximity threshold for the second item based at least upon the second sensitivity level, wherein the second dynamic proximity threshold is at a greater distance from the display screen than the first dynamic proximity threshold (see Publicover ¶211, Components that contribute to the Composite Security Index (CSI) can be selected to be narrow or broad, depending on a desired security level); 
the processor is further configured to mask the first item and display the second item if a viewer who is not authorized to view the first item and is authorized to view the second item is at a distance within the first dynamic proximity threshold (see Publicover ¶87, viable irisCode can be calculated, it is compared (process 310) to a pre-determined irisCode of the intended or target device user) ; and 
the processor is further configured to display the first item and the second item if the viewer is at a distance between the first dynamic proximity threshold and the second dynamic proximity threshold (see Publicover ¶72, aberrations can be accounted for within iris recognition algorithms by using the short focal distance platform to compute both “target” (i.e., confirmed as belonging to an intended recipient) and device-user authentication irisCodes. This maintains a degree of consistency among irisCodes as they are compared).

	As to independent claim 9, this claim directed to a method executed by the system of claim 1; therefore, it is rejected along similar rationale.
	As to independent claim 17, this claim directed to a computer program comprising executable instructions stored in a non-transitory computer-readable medium executed by the system of claim 1; therefore, it is rejected along similar rationale.

As to dependent claims 10-16 and 18-20,  these claims contain substantially similar subject matter as claim 2-8; therefore, they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEGA WOLDEMARIAM/Examiner, Art Unit 2433         

                                                                                                                                                                                               /JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433